         Case 3:14-cv-01580-CVR Document 86 Filed 12/19/18 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF PUERTO RICO
 ROSA BAUZO-VAZQUEZ, et al

 Plaintiffs

 v.                                                    CV. 14-1580 (CVR)

 HILTON WORLDWIDE, INC., et al

 Defendants



                                     JUDGMENT

       The Court, through the Honorable Magistrate Judge Camille L. Velez-Rive, has

issued an Opinion and Order on December 10th, 2018 (Dkt. 85) granting defendant’s

Motion for Summary Judgment (Dkt. 64) and dismissing this case with prejudice.

WHEREFORE, it is

       ORDERED AND ADJUDGED that all of plaintiffs’ claims against defendants are

hereby DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       At San Juan, Puerto Rico, this 19th day of December 2018.



                                            FRANCES RIOS DE MORAN
                                           CLERK OF COURT


                                           S/ Yelitza Rivera-Buonomo
                                                   Deputy Clerk
